Appellant insists that we should have considered his bill of exceptions No. 2, and calls attention to what, in his opinion, differentiates said bill from those ordinarily consisting of questions and answers. Renewed inspection of said bill discloses that it presents evidence offered by appellant and heard by the trial court in the absence of the jury, and that all the questions and answers set out in the bill were, by agreement, embraced in the bill in the form *Page 411 
that same are here presented, and the further fact that the same objection was urged by the State to each question asked. As contended by appellant, this might be deemed but one objection made to the entire testimony set out and as presenting but a single issue upon which the evidence offered, was rejected. However, the bill appears well within the settled rule holding that this court will not consider any bill of exceptions which does not contain a sufficient statement of the circumstances and issues leading up to or surrounding the rejected testimony, so as that this court may be informed by the bill itself of some cause or reason relied upon by the appellant, as showing the validity of the objection made. The instant bill merely sets out the testimony, the objection thereto, that this was sustained, and that such action was conplained of as erroneous. The existence of no issue of fact to which the rejected evidence might be relevant, is averred. No statement of issues existing or arising in the case to which such evidence might become material, appears. The evidence set out obviously sheds no light on the proposition as to whether there was an assault committed by appellant, or any apparent defense against any assault made by the injured party, and viewed from this standpoint, we would decline to consider the matter set out in said bill, and see no need for further discussion of the objection which was sustained by our original opinion.
Believing the case properly disposed of under the original hearing, the motion for rehearing will be overruled.
Overruled.
   OPINION ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.                       February 14, 1923.